DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed December 27, 2021.   Claims 1-15 and 17-20 are pending and an action on the merits is as follows.	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Howard Levy on January 27, 2022.

The application has been amended as follows: 

Claim 1 line 4, after the phrase “and the guide” delete the phrase—being provided as one or more elevator roller guides that respectively engage with the hoistway rail and that each comprise—and replace with the phrase
Claim 1 line 6, after the word “base” insert the phrase—attached to the elevator car—
Claim 1 line 9, after the phrase “sensors and being” delete the phrase—affixed to—and replace with the phrase—embedded in—

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not teach nor suggest a guide for individual movement machinery for an elevator car in an elevator system, the elevator system comprising a hoistway rail extending along a hoistway and the elevator car, which is movably disposed in and drivable along the hoistway rail, and the guide engaging with the hoistway rail comprising a base attached to the elevator car; a frame comprising lever arms; and a monitoring system comprising arrays of base and lever arm sensors comprising at least acceleration sensors and being embedded in each of the base and the lever arms of the frame to respectively sense guide conditions and to generate readings accordingly.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claim 14: The prior art does not teach nor suggest an elevator system for use in a structure formed to define a hoistway, the elevator system comprising: a hoistway rail extending along the hoistway; and an elevator car, which is movably disposed in the hoistway, the elevator car comprising: one or more elevator roller guides that respectively engage with the hoistway rail; and sensors affixed to each of the one or 
Claim 19: The prior art does not teach nor suggest a method of operating an elevator system for use in a structure formed to define a hoistway, the elevator system comprising a hoistway rail extending along the hoistway, and an elevator car, which is movably disposed in the hoistway, the elevator car comprising one or more elevator roller guides that respectively engage with the hoistway rail, and the method comprising: embedding sensors in a base of each of the one or more elevator roller guides and in a lever arm of each one of the one or more of the elevator roller guides; activating the sensors to sense elevator roller guide conditions during operations of the elevator system and to generate readings accordingly; and controlling at least the drive system during the operations of the elevator system based on the readings.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.
Claims 2-13, 15, 17, 18 and 20 depend from claims 14 or 19 and therefore inherit all allowed claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 27, 2022